ACCEPTED
                                                                                     03-15-00295-CV
                                                                                             7540995
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               10/26/2015 2:59:06 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                      DOCKET NO. 3-15-00295-CV
GERALD KOSTECKA                         §       THIRD COURT     OF
                                                             FILED IN
                                        §       APPEALS3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                        §                  10/26/2015 2:59:06 PM
V.                                      §                     JEFFREY D. KYLE
                                                                    Clerk
                                        §
SMOKEY MO'S FRANCHISE,                  §
LLC D/B/A SMOKEY MO'S
BBQ                                             AUSTIN, TEXAS


             APPELLANT’S MOTION FOR EXTENSION
                 OF TIME TO FILE REPLY BRIEF

     COMES NOW, Appellant Gerald Kostecka, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this

Motion for Extension of Time to File Reply Brief, and in support thereof

would show as follows:

                                   I.

     Appellant’s reply brief in this case is due October 28, 2015.

Appellant is seeking a 10-day extension of time to file the brief until

November 7, 2015. Appellee agrees that Appellant should be granted

this 21-day extension of time to file his brief. This is the first request for

an extension of time to file his reply brief made by Appellant.
                                  II.

     Appellant’s counsel has had a very busy schedule this summer and

fall, and will continue to have a very full docket for the next few weeks.

Appellant’s counsel is also a trial attorney and has a number of cases

pending before Travis County, Hays County and Williamson County

courts, as well as before courts of other counties in Texas. In addition,

Appellant’s counsel has recently gone through a divorce proceeding in

Travis County and has substantial responsibilities relating to his 11 and

13 year old sons this summer. Inasmuch as his former spouse has less

flexibility in her job than Appellant’s counsel, the undersigned counsel

has taken on a large role in meeting the needs of his children this

summer and fall, and will continue to do so as the year progresses. Also,

Appellant’s counsel has an 86-year old mother living in Central Texas

who is ill and needs substantial time and attention, which only the

undersigned counsel is situated to provide. Another person who provides

some assistance to Appellant’s counsel in this regard is heading out of

the country tomorrow morning and the time commitment of the

undersigned counsel to his mother will increase. Further, the
undersigned counsel’s life-long friend and first cousin has sustained

severe injuries and needs the undersigned counsel’s care and attention.

The undersigned counsel has provided the same. In addition, my first

cousin and friend is having major surgery today at The Hospital at

Westlake Medical Center and needs my assistance.

                                 III.

      This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s reply brief until November 7,

2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant Gerald

Kostecka respectfully requests that this Court grant his Motion for

Extension of Time to File Appellant’s Reply Brief, and requests that the

Court grant such further and other relief to which Appellant may be

entitled.
                           Respectfully submitted,

                           LAW OFFICE OF STUART WHITLOW

                           By: /s/ Stuart Whitlow__________
                                 Stuart Whitlow
                                 Texas Bar No.: 21378050
                                 1104 S. Mays, Suite 116
                                 Round Rock, Texas 78664
                                 Tel. (737) 346-1839
                                 Fax (512) 218-9235
                                 Email stuartrtwhitlowlaw@yahoo.com
                                 Attorney for Appellant

                    CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 26th day of
October, 2015.
                            _/s/Stuart Whitlow_________________
                                       Stuart Whitlow

                     CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Gerald
Kostecka attempted to reach counsel for Appellee regarding this Motion
but have not been able to reach him.

_/s/Stuart Whitlow________
Stuart Whitlow